Citation Nr: 1737425	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-34 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected right knee disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected right knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

4.  Entitlement to total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1959 to February 1962.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2010, the RO issued a rating decision denying an increased evaluation for the Veteran's right knee disability.  The Veteran filed a Notice of Disagreement (NOD) as to that issue in November 2010.  The RO issued a Statement of the Case (SOC) dated in October 2013. 

In November 2011, the RO issued a rating decision denying service connection for right hip and lumbar disabilities.  The Veteran filed a NOD in June 2012.  The RO issued a SOC dated in November 2013 regarding these issues, as well as the issue of TDIU.  It is unclear if a rating decision was issued with respect to the claim of entitlement to TDIU.  However, as the issue was adjudicated in a SOC, timely appealed, and the action herein is not prejudicial to the Veteran, the Board will exercise jurisdiction over the matter of TDIU.

The Veteran filed a Substantive Appeal as to all issues on appeal in November 2013.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 10 percent for a right knee disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right hip disability was caused by or aggravated by his service-connected right knee disability.

2.  The Veteran's current lumbar spine disability was caused by or aggravated by his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hip disability as secondary to a service-connected right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

2.  The criteria for entitlement to service connection for a lumbar spine disability as secondary to a service-connected right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  
 
II.  Service Connection

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

A.  Right Hip Disability

The Veteran contends that his right hip disability was caused by or aggravated by his service-connected right knee disability.  After reviewing the evidence of record in a light most favorable to the Veteran, the Board agrees.

The Veteran was diagnosed with osteoarthritis of the right hip in December 2004.  The Board concedes that he suffers from a present disability of the right hip for the purposes of secondary service connection.  The Veteran is also currently service connected for a right knee disability that stemmed from an in-service injury requiring surgery.  As such, for the purposes of secondary service connection, the remaining question is whether there is a nexus between the Veteran's right knee disability and his present right hip disability.

The Veteran's private medical records consistently relate his present right hip disability to his right knee disability.  Private medical records from October 2010 note that the Veteran's right knee disability caused an altered gait "for some time" that lead to degenerative changes in the right hip.  In May 2017, a private physician reviewed both the Veteran's service treatment records as well as subsequent post-service medical records.  The private physician stated that his right knee disability caused an altered gait, which contributed to right hip osteoarthritis over the years.  The physician concluded that his right hip disability was at least as likely as not caused by or aggravated by his right knee disability.  

As private medical records state that the Veteran's right hip disability is at least as likely as not caused by his service-connected right knee disability, the nexus element of secondary service connection has been established.  Resolving doubt in favor of the Veteran, the Board finds that his right hip disability was caused by or aggravated by his service-connected right knee disability.  

The Board notes that the RO denied the Veteran's claim for a number of reasons, including lack of in-service treatment and the Veteran's failure to attend his VA examination scheduled in 2011.  Nonetheless, when viewing the evidence in a light most favorable to the Veteran, the Board finds that the private medical records demonstrate that it is at least as likely as not that the Veteran's right hip disability is secondary to his service-connected disabilities.  While his failure to attend the scheduled examination does leave the record void of additional evidence, there is presently sufficient evidence of record to resolve the issue on appeal.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a right hip disability is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  





B.  Lumbar Spine

The Veteran also contends that his lumbar spine disability was caused by or aggravated by his service connected right knee disability.  disability.  After reviewing the evidence of record in a light most favorable to the Veteran, the Board agrees.

The Veteran was diagnosed with degenerative changes in the lumbar spine in January 2008.  The Board recognizes that the Veteran's service treatment records are void of complaints or treatment for back symptomatology.  Nonetheless, the Board also concedes that the Veteran suffers from a present disability of the lumbar spine for the purposes of secondary service connection.  The Veteran is also currently service-connected for a right knee disability that stemmed from an in-service injury requiring surgery.  As such, for the purposes of secondary service connection, the remaining question is whether there is a nexus between the Veteran's right knee disability and his present lumbar spine disability.

The Veteran's private medical records consistently relate his present lumbar spine disability to his right knee disability.  Private medical records from October 2010 note that the Veteran's right knee disability caused an altered gait "for some time" that led to degenerative changes in his sacroiliac joints and subsequently into his low back.  In May 2017, the Veteran's private physician reviewed both the Veteran's service treatment records as well as subsequent post-service medical records.  He stated that his right knee disability caused an altered gait, which contributed to degenerative changes in the lumbar spine over the years.  As a result, the Veteran's private physician concluded that his lumbar spine disability was at least as likely as not caused by or aggravated by his right knee disability.  

As private medical records state that the Veteran's lumbar spine disability is at least as likely as not caused by his service-connected right knee disability, the nexus element of secondary service connection has been established.  Resolving doubt in favor of the Veteran, the Board finds that his lumbar spine disability was caused by or aggravated by his service-connected right knee disability.  


ORDER

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right knee disability is granted.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right knee disability is granted.


REMAND

Remand is necessary to adjudicate the remaining issues on appeal.  As the Veteran is bedridden and confined to a nursing home, he is not capable of reporting for a traditional VA examination.  As such, on remand, the RO must provide the Veteran and his representative with a Disability Benefits Questionnaire (DBQ) in order to accurately assess the severity of his current service-connected disabilities.  As the Veteran does suffer from a number of other medical issues that complicate his overall employment picture, the issue of TDIU must also be remanded pending the results of the DBQ.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's service-connected disabilities since June 2017.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Provide the Veteran and his representative with a copy of the publically-accessible DBQ in order to facilitate an examination of the Veteran's presently service-connected disabilities by medical staff at his nursing home.  Instruct the examiner or medical professional completing the DBQ to advance an opinion as to the following:

a)  Assess the current nature and severity of the Veteran's service-connected right hip, lumbar spine, and right knee disabilities, including, but not limited to: active, passive and weight-bearing range of motion measurements, measurements of pain on motion, and range of motion measurements for opposing joints, if possible;

b)  A detailed statement on the functional impact and/or limitation of each service-connected disability.  If there are other, non-service connected disabilities that also contribute to functional limitation, describe their impact as well.

The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of entitlement to an evaluation in excess of 10 percent for a right knee disability, and entitlement to TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


